EXHIBIT SUBSIDIARIES OF THE REGISTRANT NAME OF CORPORATION Jurisdiction of incorporation or organization % of Voting Securities Held at December 31, 2007(a) Kronos Canada, Inc. Canada 100 Kronos International, Inc. Delaware 100 Kronos Titan GmbH Germany 100 Kronos Chemie-GmbH Germany 100 Société Industrielle du Titane, S.A. France 99 Kronos Limited United Kingdom 100 Kronos Denmark ApS Denmark 100 Kronos Europe S.A./N.V. Belgium 100 Kronos B.V. Holland 100 Kronos Norge A/S Norway 100 Kronos Titan A/S Norway 100 Titania A/S Norway 100 The Jossingfjord Manufacturing Company A/S Norway 100 Kronos Louisiana, Inc. Delaware 100 Kronos (US) Inc. Delaware 100 Louisiana Pigment Company, L.P. Delaware 50 (a)Held by the Registrant or the indicated subsidiary of the Registrant
